Citation Nr: 0925388	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  03-36 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1985 to 
December 1985 and from November 1990 to May 1991.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

In June 2006, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) to obtain additional 
evidence regarding the Veteran's alleged stressors, to obtain 
personnel records, to afford the Veteran a VA psychiatric 
examination, and to issue the Veteran notice in compliance 
with the decision held in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Those actions completed, the matter has 
properly been returned to the Board for appellate 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's alleged stressors have not been verified.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  Id.; see also 38 
C.F.R. § 4.125(a) (2008).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

As to the first criteria for establishing service connection 
for PTSD, the Veteran was first diagnosed with PTSD in a VA 
outpatient treatment report from February 2000.  In this PTSD 
evaluation, the mental health professionals indicated that 
the Veteran had chronic PTSD and major depressive disorder.  
Numerous, subsequent VA outpatient treatment reports from 
October 2002, November 2002, February 2003, April 2003, and 
March 2005 all indicated diagnoses of PTSD.

In March 2009, the Veteran underwent a VA psychiatric 
examination.  There, the examiner did not diagnose the 
Veteran with PTSD.  Instead, the Veteran was diagnosed with 
polysubstance abuse by history, providing highly probative 
evidence against this claim, outweighing all other evidence 
that supports a finding of PTSD in the Veteran at this time. 

At this time, the Board finds that the Veteran does not have 
PTSD.  However, assuming, arguendo, that the Veteran does 
have a current diagnosis of PTSD, he does not meet the 
remaining criteria for service connection for PTSD.

The second required element for a finding of PTSD is the 
occurrence of an in-service stressor.  The evidence required 
to establish the occurrence of an in-service stressor depends 
upon whether the veteran was engaged in combat with the 
enemy.  38 C.F.R. § 3.304(f)(1) states:

If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the 
veteran's service, the veteran's lay 
testimony alone may establish the 
occurrence of the claimed in-service 
stressor.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Mere 
service in a combat zone does not establish that a veteran 
engaged in combat with the enemy.  Id.  Whether the veteran 
engaged in combat with the enemy is determined through the 
receipt of certain recognized military citations or other 
supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).

Here, the Veteran's service personnel records (SPRs) do not 
contain any indication that the Veteran received any of the 
awards or citations presumptively indicative of engaging in 
combat with the enemy.  His SPRs do, however, confirm that 
the Veteran served as military police with the 200st Military 
Police Company in Saudi Arabia.  

Based on the above, the Veteran's lay testimony cannot, by 
itself, establish the occurrence of the alleged stressor.  
See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Instead, 
the record must contain corroborative evidence that 
substantiates or verifies the Veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994).  The requisite 
additional evidence may be obtained from sources other than 
the Veteran's service medical records.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996).

The first stressor alleged by the Veteran occurred at the end 
of December 1990 to the beginning of January 1991 when the 
Veteran was driving a military vehicle to the barracks.  As 
he pulled in front of the barracks, the barracks exploded.  
The Veteran contended that the barracks was located just 
outside Al Kobar Towers, on the outskirts of Dhahran, Saudi 
Arabia.  However, he did not recall the names of any persons 
killed in the explosion.

The second stressor alleged by the Veteran involves scud 
missile attacks.  The Veteran stated that his military unit 
was under constant, chronic, scud missile alerts.

Based on the information submitted to the RO and the Board 
remand, the Board notes that the RO undertook efforts to 
verify the Veteran's claimed in-service stressors, including 
a request for personnel records, including unit of 
assignment, dates of assignment, participation in combat 
operations, wounds in action, awards and decorations, and 
official travel outside the U.S.  In a memorandum to the 
file, dated August 2008, the Veteran's Service Center: Joint 
Services Records Research Center (JSRRC) issued a formal 
finding of sufficient information required to corroborate 
stressors in connection to the Veteran's claim for service 
connection for PTSD.  The JSRRC determined that the 
information required to verify the stressful events described 
by the veteran was sufficient to send to the JSRRC.  They 
further established that the Veteran's 200th Military Police 
unit was in Saudi Arabia during Scud missile attacks.

Despite this finding, the Veteran was not with his unit on 
the date of the Scud missile attacks.  Pursuant to the 
information given by the Veteran and the information found in 
his personnel records, the JSRRC received a request for 
verification in May 2007.  This report revealed that upon a 
review of the Veteran's unit history from 1990-1991, the 
200th Military Police Company experienced a Scud attack in 
the Dhahran/Dammam/Khobar area on February 25, 1991, in which 
U.S. personnel were killed.  However, personnel records 
indicated that the Veteran only received Imminent Danger Duty 
Pay from December 8, 1990 to February 14, 1991.  Indeed, 
personnel records reflect that the Veteran was in Fort Meade, 
Maryland, during the Scud attack on February 25, 1991, 
providing highly factual evidence against this claim.

Simply stated, the Board finds no other basis to confirm the 
Veteran's stressors in service.  This finding is based on 
several factors.  For example, in February 2009, the Veteran 
was afforded a VA PTSD examination.  During the examination, 
the examiner noted his review of the Veteran's claims file.  
He did not diagnose the Veteran with PTSD.  In addition, the 
examiner indicated that the "patient's account of his 
Persian Gulf experiences were vague, contradictory, and 
seemed embellished.  There is no confirmed evidence of the 
claimed traumatic event and service in an imminent danger 
zone alone does not meet the criteria for posttraumatic 
stress disorder according to DSM-IV."  As to the Veteran's 
symptoms and claim that his current disability is related to 
a traumatic event during active service, the examiner opined 
that "[a]ny current psychiatric problems or symptoms are 
likely to be transient and expected reactions to psychosocial 
stressors and are not related to his military service."  
This opinion is highly probative evidence against the 
Veteran's claim as it not only reinforces the absence of an 
in-service stressor but also fails to establish the requisite 
nexus between the Veteran's current psychiatric disability 
and any claimed stressor, and clearly indicates that further 
efforts to confirm the stressor will not succeed as the 
Veteran's statements seemed "vague, contradictory, and 
seemed embellished."  

Because the occurrence of the events asserted by the Veteran 
as stressors has not been verified, and, given the paucity of 
information provided, which is not verifiable through further 
assistance by VA, his claim for service connection for PTSD 
must be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in August 2001 and September 2006.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The Board remanded this case to assist the Veteran 
with his claim. 

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist the Veteran in the 
development of the claim.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


